MEMORANDUM **
Lisawati Tanudjaja, and her husband and child, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), we deny the petition for review.
Substantial evidence supports the denial of asylum. See id. Tanudjaja failed to establish that her problems in Indonesia, even if considered cumulatively, rose to the level of persecution, see id. at 339-40, or that the government was unable or unwilling to control those who harassed her, see Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir.2005). Further, even if Tanudjaja is a member of a disfavored group under the analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004), substantial evidence supports the agency’s finding that Tanudjaja failed to demonstrate a well-founded fear of persecution because she voluntarily returned to Indonesia, see Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir.2008), and there is no evidence that her similarly situated family members remaining in Indonesia have been harmed, see Anita v. INS, 80 F.3d 1389, 1395 (9th Cir.1996).
Because Tanudjaja has not “specifically and distinctly argued and raised” any challenge to the denial of withholding of removal or CAT protection, she has waived these claims. See Castro-Perez, 409 F.3d at 1072 (citation and internal quotation marks omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.